Judgment, Supreme Court, Bronx County (George Villegas, J.), rendered March 17, 2008, convicting defendant, upon his plea of guilty, of harassment in the second degree, and sentencing him to a conditional discharge for a period of one year, unanimously affirmed.
The misdemeanor complaint charging aggravated harassment was facially sufficient (see CPL 100.40 [4] [b]), as it set forth threatening language used by defendant that provided reasonable cause to believe that his communication was intended to harass, annoy, threaten or alarm the victim and that it was likely to cause the victim annoyance or alarm (Penal Law § 240.30 [1]).
Defendant’s First Amendment argument is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits.
Defendant’s remaining contentions are unavailing (see People v Correa, 15 NY3d 213 [2010]). Concur—Gonzalez, P.J., Tom, Catterson, Moskowitz and Richter, JJ.